4/6/2015                                                                       TDCJ Offender Details

                                                                                                       TDCJ Home              New   ntler Search
 •     tJJllMJJJfeiJMJftAIJ^IMUHWIbUWI




     Offender Information Details
      Return to Search list




     SID Number:                                                          07479383

     TDCJ Number:                                                         01349622

     Name:                                                                 RIVERA.JOSE

     Race:                                                                 H

     Gender:                                                               M

     DOB:                                                                  1988-09-25

     Maximum Sentence Date:                                               2050-03-16

     Current Facility:                                                    TELFORD

     Projected Release Date:                                              2050-03-16

     Parole Eligibility Date:                                             2027-09-15

     Offender Visitation Eligible:                                        YES

     Information provided is updated once daily during weekdays and multiple times per day
     on visitation days. Because this information is subject to change, family members and
     friends are encouraged to call the unit prior to traveling for a visit.



     SPECIAL INFORMATION FOR SCHEDULED RELEASE:


     Scheduled Release Date:                                           Offender is not scheduled for release at this time.

     Scheduled Release Type:                                           Will be determined when release date is scheduled.

     Scheduled Release Location:                                       Will be determined when release date is scheduled.




       Parole Review Information

     Offense History:
      Offense Date Offense Sentence Date County                                       Case Wo.          Sentence (YY-MM-DD)
           2005-01-30        MURDER               2005-09-15            DALLAS        F-0519397-UH                 45-00-00

           2005-01-30       AGG ASLT              2005-09-15            DALLAS        F-0519398-UH                 8-00-00




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=07479383                                                                1/2
4/6/2015                                                                     TDCJ Offender Details




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin&tdci.texas.aov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                New Offender Search                  TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=07479383                           2/2